DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on February 09, 2021 has been considered and entered. 
Accordingly, claims 1, 3-7, and 10-11 are pending in this application. Claims 1, 3-4, 7, and 10 are currently amended; claims 5-6, and 11 are original.
Note: Prosecution might be advanced if applicant is willing to interview prior to submitting any response to discuss possible options on how to overcome the 112(d) rejections discussed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
A.	data access module configured to import external data or export a non-maximum suppression computation result of the external data in claim 1.
B.	control module configured to send a control signal for performing computation on the external data in claim 1.
C.	operation module configured to perform an intersection-over-union computation on the external data on the basis of the control signal to obtain an intersection-over-union computation result, and to compare the intersection-over-union computation result with a preset threshold value to obtain the non-maximum suppression computation result in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A.	data access module (claim 1): See Fig. 1 reference 101 and specification paragraph [0030].
B.	control module (claim 1): See Fig. 1 reference 102 and specification paragraph [0031].
C.	operation module (claim 1): See Fig. 1-2 and 4 reference 103 and specification paragraphs [0032, 0037-0041, 0044-0057, 0072, and 0075-0076].

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the device” in line 3. There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant may want to recite “the non-maximum suppression operation device” instead. Claim 11 inherit the same deficiency as claim 10 by reason of dependence.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3-7 are improper dependent claims because they do not further limit the subject matter of claim 1. Claim 1 invokes 35 U.S.C. 112(f), therefore the claim limitations are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitations recited in claims 3-7 are incorporated in claim 1 because of the means-plus-function limitations.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
In view of amendments made, the objection of the drawings and the specification made in the office action dated 11/09/2020 has been withdrawn.
In view of amendments made, the 35 U.S.C. 112(a) rejection of claim 9 made in the office action dated 11/09/2020 has been withdrawn.
In view of amendments made, the 35 U.S.C. 112(b) rejection of claims 2-3, 7, and 9 made in the office action dated 11/09/2020 has been withdrawn.
In view of amendments made, the 35 U.S.C. 112(d) rejection of claim 8 made in the office action dated 11/09/2020 has been withdrawn.
Upon reconsideration, the 35 U.S.C. 112(d) rejection of claim 3 made in the office action dated 11/09/2020 has been withdrawn.
Applicant’s arguments, see remarks pages 8-11, filed 02/09/2021, with respect to the 35 U.S.C. 103 rejection of claims 1-11 have been fully considered and are persuasive.  The with respect to the 35 U.S.C. 103 rejection of claims 1-11 has been withdrawn.
Applicant’s arguments, see remarks page 8 first full paragraph, filed 02/09/2021, with respect to the 35 U.S.C. 112(d) rejection of claims 4-7 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 112(d) rejection of claims 4-7, applicant submits that the claims further define the operation submodule, the union computation unit, the sum computation subunit, and the intersection computation unit respectively. Examiner respectfully disagrees. Claim 1 invokes 112(f) and recites the limitation “an operation module configured to perform an intersection-over-union computation on the external data on the basis of the control signal to obtain an intersection-over-union computation result, and to compare the intersection-over-union computation result with a preset threshold value to obtain the non-maximum suppression computation result. Therefore, the corresponding structure of the operation module for performing the claimed function of performing an intersection-over-union is incorporated in claim 1. Claims 4-7 recite structures required to perform the function recited in claim 1. Applicant has not provided argument regarding how claims 4-7 further limit claim 1, i.e. what structures are required by claims 4-7 that are not required to perform the intersection-over-union computation of claim 1.

Allowable Subject Matter
Claims 1 and 3 are allowed. Claims 4-7 would also be allowable if amended to overcome the 35 U.S.C. 112(d) rejection discussed above. Further, claims 10-11 would also be allowable if amended to overcome the 35 U.S.C. 112(b) rejection discussed above.
The following is a statement of reasons for the indication of allowable subject matter:
As discussed above (see applicant’s argument pages 8-11 and examiner’s response to arguments), the combination of Rosebeck1, Rosebeck2, Rapaport, and the Computer Organization Lecture Notes is the closest prior art. The combination teaches a non-maximum suppression device comprising a data access module configured to import external data or export a non-maximum suppression computation result of the external data; a control module configured to send a control signal for performing computation on the external data; and an operation module configured to perform an intersection-over-union computation on the external data on the basis of the control signal to obtain an intersection-over-union computation result, and to compare the intersection-over-union computation result with a preset threshold value to obtain the non-maximum suppression computation result. Further, the combination teaches wherein the operation module comprises: an operation submodule configured to perform the intersection-over-union computation on the external data to obtain the intersection-over-union computation result; and a threshold judgment submodule configured to compare the intersection-over-union computation result with the preset threshold value to obtain the non-maximum suppression computation result. Further, the combination teaches wherein the threshold judgment submodule comprises: a first subtraction component configured to compute a difference between the intersection-over-union computation result and the preset threshold value. However, neither Rosebeck1, Rosebeck2, Rapaport, nor the Computer Organization Lecture Notes explicitly teach or suggest the threshold judgment submodule comprising a first maximum value comparison component configured to determine a maximum value among the output result of the first subtraction component and 0 to obtain the non-maximum suppression computation result.
Liang et al. (NPL – “The Design of Objects Bounding Boxes Non-Maximum Suppression and Visualization Module Based on FPGA”) discloses a hardware/FPGA implementation for non-maximum suppression. The device is coupled to a CPU for data communication. The non-maximum suppression module (NMS) comprises data access module (data I/O interface), a control module (Global controller) for controlling each IOU unit and interacts with the CPU on chip, and an IOU unit for calculating the intersection over union of the bounding boxes. The IOU unit further comprises a local buffer that stores bounding box data for each iteration of the calculation. The IOU unit further performs a comparison between the computed IOU with a threshold. The NMS module is shown in Fig. 2. The reference is published after the filing date and cannot be used as prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


 
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183